Citation Nr: 0204661	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  97-34 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Appropriate rating for chronic lumbosacral strain, 
evaluated as 10 percent disabling prior to December 19, 2000.

2.  Appropriate rating for lumbar degenerative disc disease 
with mild right lower extremity S-1 radiculopathy, previously 
evaluated as chronic lumbosacral strain, evaluated as 20 
percent disabling on and after December 19, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1983 to 
September 1996.

The present appeal comes before the Board of Veterans' 
Appeals (Board) from an October 1996 rating decision in which 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for the veteran's back disorder.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's back disorder was diagnosed as chronic 
lumbosacral strain, and he had slight limitation of motion of 
the lumbar spine prior to January 24, 1998.

3.  The veteran's back disorder was diagnosed as chronic 
lumbosacral strain, and he had moderate limitation of motion 
of the lumbar spine on January 24, 1998, to December 19, 
2000.

4.  The veteran's back disorder was diagnosed as chronic 
lumbosacral strain and as lumbar degenerative disc disease 
with mild right low extremity S-1 radiculopathy, and he had 
severe limitation of motion of the lumbar spine on and after 
December 19, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but no 
more, for chronic lumbosacral strain have been met prior to 
January 24, 1998.  38 U.S.C.A. §§ 1115, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.2, 4.3, 4.7, 4.10, 4.13, 
4.14, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001).

2.  The criteria for a 20 percent disability rating, but no 
more, for chronic lumbosacral strain have been met on January 
24, 1998, to December 19, 2000.  38 U.S.C.A. §§ 1115, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.2, 4.3, 4.7, 
4.10, 4.13, 4.14, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2001).

3.  The criteria for a 40 percent disability rating, but no 
more, for chronic lumbosacral strain and lumbar degenerative 
disc disease have been met on and after December 19, 2000.  
38 U.S.C.A. §§ 1115, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.2, 4.3, 4.7, 4.10, 4.13, 4.14, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim.  See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In 
this case, the Board finds that VA has met its duty to advise 
and notify the veteran in this case.  Specifically, the 
veteran was advised and notified of the pertinent laws, 
regulations, and diagnostic code for his increased rating 
claim in the December 1999 Statement of the Case (SOC).  He 
was provided with the additional pertinent diagnostic code 
pertinent to his claim in the February 2001 Supplemental SOC 
(SSOC).

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's increased rating claim have 
been properly developed and that all relevant evidence needed 
for an equitable resolution of the issues on appeal have been 
identified and obtained by the RO.  Specifically, the RO 
sought and obtained the veteran's service medical records, VA 
medical treatment records, and medical records from a private 
physician identified by the veteran.  In addition, the 
veteran was afforded VA examinations for compensation 
purposes on four separate occasions.  The Board has not been 
made aware of any additional evidence that is available in 
connection with this appeal, nor is there any indication of 
any evidence that the RO has not obtained and associated with 
the claims file.  Therefore, no further assistance to the 
veteran regarding development of evidence is required and the 
duty to assist the veteran has been satisfied.  VCAA, 38 
U.S.C. §§ 5102, 5103, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

II.  Increased Rating Claim 

In the present appeal, the veteran's service-connected back 
disorder was characterized as chronic lumbosacral strain and 
evaluated as 10 percent disabling under Diagnostic Code (DC) 
5295.  In February 2001, the veteran's service-connected back 
disorder evaluation was increased to 20 percent but was 
recharacterized as lumbar degenerative disc disease with mild 
right lower extremity S-1 radiculopathy and evaluated under 
DCs 5295-5293.  The veteran contends that he is entitled to a 
higher disability rating.

Summary of the Evidence
An October 1993 initial neurological evaluation report from a 
private physician indicates that the veteran was "status 
post injury on 7-7-89."  The report reflects diagnoses of 
facet arthropathy, desiccated discs at L4-L5 and L5-S1, and 
right S-1 nerve root irritability.  The report also indicates 
that upon examination, the veteran had mild difficulty 
standing on tiptoe, mildly depressed right ankle jerk but 
otherwise equal bilaterally, limited motion of the lumbar 
spine on extension and lateral bending, and pain in the lower 
back.  The report reflects that a records review revealed a 
MRI scan that showed desiccation at L4-L5 and L5-S1 with loss 
of height and a question of protrusion of the disc.  The 
report indicates that the private physician recommended 
assessment for any evidence of radiculopathy, plexopathy, or 
neuropathy to account for the veteran's persistent pain and 
paresthesia.

A review of the record reveals that in November 1996 the 
veteran was afforded a VA spine examination.  The November 
1996 VA examination report indicates an impression of chronic 
lumbosacral strain.  The report reflects that X-rays revealed 
mild degenerative disc disease at L5-S1 but otherwise there 
was maintenance of joint space and no evidence of other 
abnormalities.  Also indicated in the report is that an 
examination of the lumbar spine revealed no evidence of spasm 
of the paraspinal musculature, mild tenderness at the 
lumbosacral junction, and decreased sensation in the right 
foot.  The reported reveals that the veteran had 70 degrees 
of forward flexion limited by pain, 30 degrees of extension 
limited by pain, 30 degrees of rotation to each side limited 
by pain, and 30 degree of lateral flexion to each side 
limited by pain.  The report also reflects that he ambulated 
without a limp and without assistance, and he did not appear 
to have significant pain at rest.  The VA physician indicated 
in the report that, "At this time, the [veteran] has no 
restrictions and he may work as tolerated."

A January 1998 VA spine examination report indicates an 
impression of lumbar degenerative joint disease.  The report 
reflects that there was some tenderness in the lower lumbar 
spine and paraspinal musculature with pain worse over the 
anterior-superior iliac spine bilaterally and sensation 
subjectively decreased on the left in the L4 distribution.  
The report indicates the veteran's forward bending was 
limited to 40 degrees with pain, extension to 30 degrees with 
less pain, lateral flexion was 30 degrees bilaterally with 
pain greater with bending to the right, and rotation was 35 
degrees bilaterally with pain worse to the right.  The report 
reflects that he was able to stand on his heels and toes 
well.  The VA physician noted in the examination report that 
the veteran was to "avoid heavy lifting, prolonged or 
repetitive bending or stooping at work."

An October 1998 VA rheumatology clinic note reflects an 
assessment of rieters syndrome and that the veteran indicated 
periodic decreased range of motion in his lumbar spine based 
on flare.  An October 1998 VA EMG NCS consult note indicates 
no evidence of radiculopathy at L2-S2 on the left.  A 
December 1998 VA magnetic image of the lumbar spine report 
indicates moderate degenerative disc narrowing at L4-L5 and 
L5-S1 with only mild central posterior bulging at both 
levels.

A December 2000 compensation and pension evaluation report 
reflects that the veteran complained of constant sharp and 
dull pain with radiation into his right buttocks and down the 
posterior lateral aspect of his right leg to the lateral 
aspect of his calf.  He also indicated that pain was worse 
when standing for protracted periods of time or walking long 
distances.  The report reveals that the veteran's low back 
range of motion was as follows: forward flexion was 20 
degrees, side bending was 10 degrees, extension was 10 
degrees, and rotation was 0 degrees.  The report also 
indicated thoracolumbar paraspinal muscle spasm from T-10 to 
S-1, acute pain to palpitation at L4-L5 and L5-S1, and 
positive sciatic notch tenderness on the right side.  The 
December 2000 report reflects a clinical impression of 
chronic lumbosacral strain and lumbar degenerative disc 
disease with mild right lower extremity S-1 radiculopathy.  
The report also reflects that the veteran had to be removed 
from a treadmill after less than three minutes due to 
increased spasticity in his low back and right leg pain.  
Upon re-examination, the veteran's range of motion decreased 
to 10 degrees, for forward flexion, with increased 
spasticity.  The physician noted, "With a reasonable degree 
of medical probability this [veteran's] low back condition 
would give him difficulty with standing for protracted 
periods of time, walking long distances, and doing repetitive 
bending, stooping, or lifting.  It is also felt that the 
[veteran's] intervertebral disc syndrome of L4/5 and L-5/S-1 
is a natural sequela from his low back injury and his 
lumbosacral strain while in service."

Legal Criteria
In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2001).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, the 
determination must then be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (2001).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When evaluating an increased rating claim from 
an initial rating, the Board may assign staged ratings if 
appropriate.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Legal Analysis
A review of the evidence of record reveals that from his 
initial grant of service connection in the January 1997 RO 
rating decision to December 19, 2000, the veteran's was 
evaluated as 10 percent disabled for chronic lumbosacral 
strain under DC 5295.  DC 5295 allows a 40 percent rating to 
be assigned for severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion; a 
20 percent rating is assigned for lumbosacral strain with 
muscle spasms on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position; a 10 
percent rating is assigned for lumbosacral strain with 
characteristic pain on motion; and, a noncompensable (zero 
percent) rating is assigned for lumbosacral strain with 
slight subjective symptoms only.  38 C.F.R. § 4.71a (2001).

The evidence of record supports the veteran's rating of 10 
percent at the grant of service connection.  The medical 
evidence revealed, in the November 1996 VA examination 
report, an impression of chronic lumbosacral strain with X-
ray reports revealing mild degenerative disc disease at L5-
S1, with maintenance of joint space and no evidence of other 
abnormalities.  An initial neurological evaluation report 
from three years earlier indicated a diagnosis of facet 
arthropathy and that the private physician recommended 
further assessment of the veteran's condition to account for 
all of his symptoms, such as pain.  The November 1996 VA 
examination report did asses the veteran's pain symptoms; the 
report reveals that the an examination of the lumbar spine 
revealed no evidence of spasm of the paraspinal musculature 
and reported mild tenderness at the lumbosacral junction.  
The VA physician indicated in the November 1996 report that 
the veteran had no restrictions and could work as tolerated.

The initial 10 percent disability rating was appropriate as 
the veteran's symptoms included a diagnosis of lumbosacral 
strain and the medical evidence revealed characteristic pain 
on motion.  See 38 C.F.R. § 4.71a, DC 5295 (2001).  The 
higher disability rating of 20 percent was not warranted as 
the medical evidence did not show muscle spasms or loss of 
lateral spine motion in the standing position.  Id., 
38 C.F.R. § 4.7 (2001).  The veteran also was not entitled to 
a higher disability rating under alternative diagnostic 
codes.  The medical evidence of record does not reveal a 
diagnosis of intervertebral disc syndrome or ankylosis of the 
lumbar spine, rendering DCs 5289 and 5293 inappropriate.  
38 C.F.R. § 4.71a (2001).  Limitation of motion of the lumbar 
spine may be assigned a 10 percent, 20 percent, or 40 percent 
disability rating for, respectively, slight, moderate, and 
severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 
(2001).  In the current case, the November 1996 VA 
examination report indicated that the veteran had 70 degrees 
of forward flexion, limited by pain, or slight limitation of 
motion; 30 degrees extension limited by pain, or slight 
limitation of motion; 30 degrees of rotation to each side 
limited by pain, or slight limitation of motion; and, 30 
degrees of lateral flexion to each side limited by pain, or 
slight limitation of motion.  As the veteran's limitation of 
motion of the lumbar spine was slight in all directions, the 
veteran only would have been entitled to a 10 percent 
disability rating under DC 5292.  See 38 C.F.R. § 4.14 
(2001).  As such, DC 5292 also did not afford the veteran a 
higher disability rating.  The Board additionally notes that 
the range of motion recorded in the November 1996 VA 
examination report and used by the Board in its determination 
was explicitly based on the range of motion limited by pain.  
As such, the veteran's pain on motion was already considered 
and does not require a separate evaluation.  See Fenderson v. 
West, 12 Vet. App. 119, 128 (1999); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Spurgeon v. Brown, 10 Vet. App. 194 (1997); 
VAOPGCPREC 9-98.

Therefore, the Board finds that the 10 percent disability 
rating under DC 5295 granted at the time of service 
connection was appropriate.

The medical evidence from 1998 revealed a January 1998 VA 
spine examination report containing an impression of lumbar 
degenerative joint disease with some tenderness in the lower 
lumbar spine and paraspinal musculature.  The VA physician 
noted in the report that the veteran was to avoid heavy 
lifting, prolonged or repetitive bending, or stooping at 
work.  An October 1998 VA EMG NCS consult note indicated no 
evidence of radiculopathy while a December 1998 VA magnetic 
image of the lumbar spine report indicated moderate 
degenerative disc narrowing at L4-L5 and L5-S1 with mild 
central posterior bulging at both levels.  

The Board finds that while this medical evidence revealed 
some degeneration in the veteran's service-connected back 
disorder, it does not approximate a disability picture which 
warrants a higher disability rating be assigned under DC 
5295.  See 38 C.F.R. §§ 4.7, 4.71a, DC 5295; Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  While the medical 
evidence reveals an impression of lumbar degenerative joint 
disease with some tenderness and the VA physician recommended 
that the veteran avoid some activities at work, the evidence 
does not reveal muscle spasms on forward bending such that 
the 20 percent rating under DC 5295 is warranted.

But the medical evidence from the January 1998 VA examination 
report indicated the veteran's range of motion was limited to 
40 degrees with pain on forward bending, which is moderate 
limitation of motion.  See 38 C.F.R. § 4.71a, DC 5292 (2001).  
As such, the Board finds that a 20 percent disability rating 
is warranted on and after January 24, 1998 based on the 
veteran's limitation of motion of the lumbar spine with pain.  
Id., 38 C.F.R. § 4.7 (2001); Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The Board notes that as the 20 percent 
disability is based on his limitation of motion with pain, 
the veteran's pain on motion was already considered and does 
not require a separate evaluation.  See Fenderson v. West, 12 
Vet. App. 119, 128 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995); Spurgeon v. Brown, 10 Vet. App. 194 (1997); 
VAOPGCPREC 9-98.
 
The December 2000 compensation and pension evaluation report 
revealed an impression of chronic lumbosacral strain and 
lumbar degenerative disc disease with mild right lower 
extremity S-1 radiculopathy.  The report also revealed acute 
pain to palpitation at L4-L L5-S1.  Based on this new 
diagnosis, the RO increased the veteran's disability rating 
to 20 percent under DCs 5295-5293.  But the December 2000 
report also revealed that the veteran's low back range of 
motion was  20 degrees for forward flexion, which is severe 
limitation of motion; 10 degrees for side bending, which is 
severe limitation of motion; 10 degrees for extension, which 
is severe limitation of motion; and, zero degrees for 
rotation, which is severe limitation of motion.  See 
38 C.F.R. § 4.71a, DC 5292 (2001).  Additionally, the report 
revealed that after being place on a treadmill for less than 
three minutes, the veteran's low back range of motion was 
additionally decreased to 10 degrees with increased 
spasticity for forward flexion.  Based upon this evidence, 
the Board finds that the veteran is entitled to a 40 percent 
disability rating on and after December 19, 2000, under DC 
5292 for severe limitation of motion of the lumbar spine.  
Id., 38 C.F.R. § 4.7 (2001); Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The Board notes finds that while the 
veteran's low back range of motion decreased to 10 degrees 
for forward flexion with increased spasticity after being 
placed on a treadmill, 10 degrees is still severe limitation 
of motion of the lumbar spine and, as such, still warrants a 
40 percent disability rating under DC 5292.  Therefore, the 
veteran's pain on motion has been considered by the Board, 
but does not require a separate evaluation.  See Fenderson v. 
West, 12 Vet. App. 119, 128 (1999); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Spurgeon v. Brown, 10 Vet. App. 194 (1997); 
VAOPGCPREC 9-98.

Now that the Board has determined that the veteran is 
entitled to a 40 percent disability rating on and after 
December 19, 2000, the Board must determine if he is entitled 
to an even higher rating under DCs appropriate to the 
veteran's service-connected disability.  The Board must 
answer in the negative.  The 40 percent disability rating 
afforded the veteran on and after December 19, 2000 is the 
highest disability rating available under DC 5292 and DC 
5295.  The medical evidence still does not reveal any 
ankylosis of the spine and therefore DC 5286 is not 
appropriate in the instant case.  A higher, 60 percent, 
disability rating is available under DC 5293.  The criteria 
for this 60 percent disability rating requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief of the above symptoms.  
38 C.F.R. § 4.71a, DC 5293 (2001).  The December 2000 
compensation and evaluation report revealed mild right lower 
extremity S-1 radiculopathy that does not paint a disability 
picture such that the higher 60 percent disability rating is 
warranted.  See 38 C.F.R. §§ 3.102, 4.7, 4.71a, DC 5293 
(2001).  As such, the Board finds that the veteran is 
entitled to a 40 percent disability rating, but no more, on 
and after December 19, 2000.

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's back injury.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted a distinction between a claim 
for an increased rating for a service-connected disability 
and an appeal from the initial rating assigned for a 
disability upon service connection.  Separate ratings can be 
assigned for separate periods of time, known as staged 
ratings, based on the facts found at the time of an initial 
rating.  Id. at 126.  In this claim, the RO in effect granted 
staged ratings, or, a 10 percent disability rating prior to 
December 19, 2000, and a 20 percent disability rating on and 
after December 19, 2000.  The Boards has also determined that 
the use of staged ratings is appropriate in this case.

In sum, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim for an increased 
rating prior to January 24, 1998.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001).  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against an increased rating 
at this stage of his claim, that doctrine is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001).  
From January 24, 1998, to December 19, 2000, the Board finds 
that the veteran is entitled to a 20 percent disability 
rating, and to that extent his appeal succeeds.  On and after 
December 19, 2000, the veteran is entitled to a 40 percent 
disability rating, and to that extent his appeal succeeds.

(CONTINUED ON NEXT PAGE)



ORDER

The veteran's increased rating claim is denied prior to 
January 24, 1998.

The veteran is entitled to a 20 percent disability rating, 
but no more, from January 24, 1998, to December 19, 2000, and 
to that extent his claim is granted.

The veteran is entitled to a 40 percent disability rating, 
but no more, on and after December 19, 2000, and to that 
extend his claim is granted.  

The veteran's increased disability ratings are subject to the 
laws and regulations controlling disbursement of VA monetary 
benefits.



		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

